Citation Nr: 0702239	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for lumbosacral spine 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to March 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO denied the 
benefits sought herein.

In October 2006, the veteran failed to appear for a hearing 
before a Veterans Law Judge scheduled at his request.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On entry into service, the veteran voiced no complaints 
pertinent to the neck or low back.  Similarly, no spinal 
disorders were noted in the enlistment medical examination 
report.  In January 1975, the veteran complained of neck 
pain.  X-rays were negative except for questionable changes 
at C2-C3.  That month, he asserted that neck problems began 
nine months prior.  The following month, he continued to 
complain of back pain that began when he was hit with a club.  
The upper back was tender, but there were no bruises.  The 
diagnosis was of throbbing back pain due to trauma.  On 
separation, the veteran reported recurrent back pain as well 
as "back and neck problems."  The examiner noted back pain 
resulting from a 1974 injury.  However, no back problems were 
noted in the discharge medical examination report.  In a 
statement, dated 10 days after his service separation 
examination, the veteran reported that his medical condition 
had changed in that he had back and neck problems.  
Subsequent to service, the veteran suffered several back and 
neck injuries that were largely work related.

The RO denied the veteran's claims as there was no record 
regarding the neck or back for almost 25 years after service.  
That, in conjunction with the post-service neck and back 
injuries, according to the RO, rendered the possibility that 
any present disabilities of the neck or back were related to 
service unlikely.  In service neck and back complaints are 
documented in service medical records as are the existence of 
current disabilities.  Statements have been submitted 
indicating continuous symptoms since service.  The Board is 
of the opinion that a VA orthopedic examination should be 
scheduled for a diagnosis of all neck and low back 
disabilities and an opinion as to the etiology of each 
disability diagnosed.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA orthopedic examination 
for a diagnosis of all cervical spine and 
lumbosacral spine disabilities, if any.  
For each disorder diagnosed, the examiner 
should provide an opinion regarding its 
etiology, including whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood) that the diagnosed cervical or 
lumbosacral spine disability is related to 
the veteran's active service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed in conjunction with the 
examination.

2.  Readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


